DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 8/4/2022. Claims 1 and 5 have been amended. Claim 4 has been cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.
Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a) as being anticipated by Mathias et al. (DE 102010024316), on claims 1-8 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 102(a) as being anticipated by Washington et al., on claims 1, 5-9 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 102(a) as being anticipated by Tanaka on claims 1, 5-10 are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
Claims 1-3, 5-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a fuel cell arrangement, comprising a membrane electrode assembly comprising a cathode, an anode and a membrane arranged between the cathode and the anode. An active area essentially predetermined by the membrane electrode assembly and in which an electrochemical reaction of a fuel cell takes place and a sealing structure which is laterally assigned to the membrane electrode assembly designed in such a way that reaction media flow only to where the reaction media are required for the electrochemical reaction. The sealing structure has a sealing edge which laterally seals the membrane electrode assembly; and an edge region is present which is predetermined by the dimensions of an adjacent bipolar plate and delimits the active area circumferentially. The sealing structure further comprises a plurality of sealing tongues, each sealing tongue extending into or over the edge region outside the active area for axially covering in a gas-tight manner a media channel which is formed in the adjacent bipolar plate. The media channel is located in the edge region, extends to the edge of the bipolar plate, and is designed to transport a medium laterally into or out of the active area, wherein the sealing structure does not extend laterally outward from the sealing edge across the edge region except at the sealing tongues.
The closest prior art is DE 102010024316 Mathias et al. discloses a fuel cell arrangement, comprising a membrane electrode assembly comprising a cathode (14), an anode (the other 14)  and a membrane (12) arranged between the cathode and the anodes an active area essentially predetermined by the membrane electrode assembly and in which a electrochemical reaction of a fuel cell takes place (Fig. 1, 12-16), and a sealing structure (Fig. 1-6, 28) which is laterally assigned to the membrane electrode assembly and is designed in such a way that reaction media flow only to where the reaction media are required for the electrochemical reaction, wherein an edge region (edges of the reaction area of Fig. 7) is present which is predetermined by the dimensions of an adjacent bipolar plate and delimits the active area circumferentially (as can be seen in the thickness direction Fig 7), and wherein the sealing structure comprises a sealing tongue extending into or over the edge region outside the active area (30-34) for axially covering in a gas-tight manner a media channel (Fig. 9) which is formed in the adjacent bipolar plate (fig. 1, 20, 32 next to 28) wherein the media channel (31) is located in the edge region, extends to the edge of the bipolar plate, and is designed to transport a medium laterally into or out of the active area.  However, the Mathias does not disclose, nearly disclose or provide motivation to modify the fuel cell arrangement to comprise a plurality of sealing tongues, each sealing tongue extending into or over the edge region outside the active area for axially covering in a gas-tight manner a media channel which is formed in the adjacent bipolar plate. The media channel is located in the edge region, extends to the edge of the bipolar plate, and is designed to transport a medium laterally into or out of the active area. The sealing structure does not extend laterally outward from the sealing edge across the edge region except at the sealing tongues.
The prior art US Patent 5,514,487 to Washington et al. discloses a fuel cell arrangement, comprising a membrane electrode assembly comprising a cathode, an anode and a membrane arranged between the cathode and the anodes an active area essentially predetermined by the membrane electrode assembly and in which a electrochemical reaction of a fuel cell takes place, and a sealing structure (161) which is laterally assigned to the membrane electrode assembly and is designed in such a way that reaction media flow only to where the reaction media are required for the electrochemical reaction, wherein an edge region is present which is predetermined by the dimensions of an adjacent bipolar plate and delimits the active area circumferentially (Fig 3), and wherein the sealing structure 
extends into 176, 174, 172 or over the edge region outside the active area (active areas are the areas in which comprises the fluid channels). The tubes 142, 144, 146 axially covers in a gas tight manner a media channel (within the tubes) which is formed in the adjacent bipolar plate (into 108) which is designed to transport the medium laterally into or out of the active material area.  The Washington et al. reference discloses does not disclose, nearly disclose or provide motivation to modify the fuel cell arrangement to comprise a plurality of sealing tongues, each sealing tongue extending into or over the edge region outside the active area for axially covering in a gas-tight manner a media channel which is formed in the adjacent bipolar plate. The media channel is located in the edge region, extends to the edge of the bipolar plate, and is designed to transport a medium laterally into or out of the active area. The sealing structure does not extend laterally outward from the sealing edge across the edge region except at the sealing tongues.
The prior art US Patent 7,704,625 to Tanaka et al. discloses a fuel cell arrangement, comprising a membrane electrode assembly comprising a cathode, an anode and a membrane arranged between the cathode and the anodes an active area essentially predetermined by the membrane electrode assembly and in which a electrochemical reaction of a fuel cell takes place, and a sealing structure (Fig. 3) which is laterally assigned to the membrane electrode assembly (12) and is designed in such a way that reaction media flow only to where the reaction media are required for the electrochemical reaction, wherein an edge region is present which is predetermined by the dimensions of an adjacent bipolar plate and delimits the active area circumferentially, and wherein the sealing structure comprises a sealing tongue (For Example Fig. 6 where the seal extends around the manifold and at the reactive area, 50, 68, 90, 64, 54, 52, 64, 62, 88, 90, 76, 78, etc.) which extends into or over the edge region outside the active area (the active region 16)  for axially covering in a gas-tight manner a media channel which is formed in the adjacent bipolar plate (Fig. 3) wherein the media channel is located in the edge region, extends to the edge of the bipolar plate, and is designed to transport a medium laterally into or out of the active area.  However, the Tanaka et al. reference discloses does not disclose, nearly disclose or provide motivation to modify the fuel cell arrangement to comprise a plurality of sealing tongues, each sealing tongue extending into or over the edge region outside the active area for axially covering in a gas-tight manner a media channel which is formed in the adjacent bipolar plate. The media channel is located in the edge region, extends to the edge of the bipolar plate, and is designed to transport a medium laterally into or out of the active area. The sealing structure does not extend laterally outward from the sealing edge across the edge region except at the sealing tongues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725